Exhibit 10.1

WORLD FUEL SERVICES CORPORATION

2006 OMNIBUS PLAN

SECTION I

GENERAL

1.1 Purpose. The World Fuel Services Corporation 2006 Omnibus Plan (the “Plan”)
has been established by World Fuel Services Corporation (the “Company”), a
Florida corporation, to: (i) attract and retain persons eligible to participate
in the Plan; (ii) motivate Participants, by means of appropriate incentives, to
achieve long-range goals; (iii) provide incentive compensation opportunities
that are competitive with those of other similar companies; and (iv) further
align Participants’ interests with those of the Company’s other shareholders
through compensation that is based on the Company’s common stock; and thereby
promote the long-term financial interest of the Company and the Subsidiaries,
including the growth in value of the Company’s equity and enhancement of
long-term shareholder return.

1.2 Participation. Subject to the terms and conditions of the Plan, the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of the Company shall determine and designate, from time to time, from among the
Eligible Persons, those persons who will be granted one or more Awards under the
Plan, and thereby become “Participants” in the Plan.

1.3 Operation, Administration, and Definitions. The operation and administration
of the Plan, including the Awards made under the Plan, shall be subject to the
provisions of Section IV (relating to operation and administration). Capitalized
terms in the Plan shall be defined as set forth in the Plan (including the
definition provisions of Section VIII of the Plan).

SECTION II

OPTIONS AND SARS

2.1 Definitions.

(a) An “Option” is a right that entitles the Participant to purchase shares of
Stock at an Exercise Price established by the Committee. Any Option granted
under this Section II may be either an Incentive Stock Option or a Non-Qualified
Stock Option, as determined in the discretion of the Committee. An “Incentive
Stock Option” is an Option that is intended to satisfy the requirements
applicable to an “incentive stock option” described in section 422(b) of the
Code. Only Employees of the Company or any Subsidiary shall be eligible to be
awarded Incentive Stock Options under the Plan. A “Non-Qualified Stock Option”
is an Option that is not intended to be an “incentive stock option” as that term
is described in section 422(b) of the Code.

(b) A “Stock Appreciation Right” or “SAR” is a right that entitles the
Participant to receive, in cash or Stock (as determined in accordance with
Section 4.7), value equal to (or otherwise based on) the excess of: (i) the Fair
Market Value of a share of Stock at the time of exercise; over (ii) an Exercise
Price established by the Committee.

2.2 Exercise Price. The “Exercise Price” of each share of Stock purchasable
under an Option and each SAR shall be determined by the Committee, provided that
such Exercise Price shall not be less than 100% of the Fair Market Value of a
share of Stock on the date of grant of the Option or SAR and shall not, in any
event, be less than the par value of a share of Stock on the date of grant of
the Option or SAR. If an Eligible Person owns or is deemed to own (by reason of
the attribution rules applicable under Section 424(d) of the Code) more than 10%
of the combined voting power of all classes of stock of the Company (or any
parent corporation or subsidiary



--------------------------------------------------------------------------------

corporation of the Company, as those terms are defined in Sections 424(e) and
(f) of the Code, respectively) and an Incentive Stock Option is granted to such
person, the exercise price of such Incentive Stock Option (to the extent
required by the Code at the time of grant) shall be no less than 110% of the
Fair Market Value of a share of Stock on the date that the Incentive Stock
Option is granted.

2.3 Exercise. An Option and an SAR shall become exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee, but in no event shall the Option or SAR remain exercisable after the
seven-year anniversary of the date of grant.

2.4 Payment of Option Exercise Price. The payment of the Exercise Price of an
Option granted under this Section II shall be subject to the following:

(a) Subject to the following provisions of this subsection 2.4, the full
Exercise Price for shares of Stock purchased upon the exercise of any Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement described in paragraph 2.4(c), payment may be made as soon
as practicable after the exercise).

(b) The Exercise Price shall be payable in cash or, in the discretion of the
Committee, either by tendering shares of Stock (by actual delivery of shares or
by attestation), or by the withholding of shares of Stock that otherwise would
have been delivered as a result of the exercise of the Option, in each case
valued at Fair Market Value as of the day of exercise, or in any combination
thereof, as determined by the Committee.

(c) The Committee may permit a Participant to elect to pay the Exercise Price
upon the exercise of an Option by irrevocably authorizing a third party to sell
shares of Stock (or a sufficient portion of the shares) acquired upon exercise
of the Option and remit to the Company a sufficient portion of the sale proceeds
to pay the entire Exercise Price and any tax withholding resulting from such
exercise.

2.5 Settlement of Award. Settlement of Options and SARs is subject to
subsection 4.7.

SECTION III

OTHER AWARDS

3.1 Definitions.

(a) A “Stock Unit Award” is the grant of a right to receive shares of Stock in
the future.

(b) A “Performance Share Award” is a grant of a right, other than an Option or
an SAR, to receive shares of Stock or Stock Units which is contingent on the
achievement of performance or other objectives during a specified period.

(c) A “Performance Unit Award” is a grant of a right, other than an Option or
SAR, to receive a designated dollar value amount of cash which is contingent on
the achievement of performance or other objectives during a specified period.

(d) A “Restricted Stock Award” is a grant of shares of Stock, and a “Restricted
Stock Unit” Award is the grant of a right to receive shares of Stock in the
future, with such shares of Stock or right to future delivery of such shares of
Stock subject to a risk of forfeiture or other restrictions that will lapse upon
the achievement of one or more goals relating to completion of service by the
Participant, or achievement of performance or other objectives, as determined by
the Committee.

(e) An “Other Stock-Based Award” is any Award other than an Option, SAR, Stock
Unit Award, Restricted Stock Award or Restricted Stock Unit Award, that is
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, shares of Stock (including without limitation
any award of shares of Stock that is not subject to any vesting or other
restrictions and any awards of shares of Stock in lieu of obligations to pay
cash or deliver other property under the Plan or under any other plan or
compensatory arrangements).



--------------------------------------------------------------------------------

3.2 Restrictions on Awards. Each Stock Unit Award, Performance Share Award,
Performance Unit Award, Restricted Stock Award, Restricted Stock Unit Award and
Other Stock-Based Award shall be subject to the following:

(a) Any such Award shall be subject to such conditions, restrictions and
contingencies as the Committee shall determine.

(b) The Committee may designate whether any such Award being granted to any
Participant is intended to be “performance-based compensation” as that term is
used in section 162(m) of the Code. Any such Awards designated as intended to be
“performance-based compensation” shall be conditioned on the achievement of one
or more “Performance Measures”, to the extent required by Code section 162(m).
The Performance Measures shall be objective and shall otherwise meet the
requirements of section 162(m) of the Code and regulations thereunder, including
the requirement that the level or levels of performance targeted by the
Committee result in the achievement of performance goals being “substantially
uncertain.” One or more of the following business criteria for the Company, on a
consolidated basis, and/or for any Subsidiary, or for business or geographical
units of the Company and/or any Subsidiary (except with respect to the total
shareholder return and earnings per share criteria), shall be used by the
Committee in establishing Performance Measures for such Awards: (1) earnings per
share or diluted earnings per share; (2) revenues or margins; (3) cash flow;
(4) operating margin; (5) return on net assets, investment, capital, equity, or
sales; (6) economic value added; (7) direct contribution; (8) net income; pretax
earnings; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings after interest expense and before
extraordinary or special items; operating income; income before interest income
or expense, unusual items and income taxes, local, state, federal or foreign and
excluding budgeted and actual bonuses which might be paid under any ongoing
bonus plans of the Company; (9) working capital; (10) management of fixed costs
or variable costs; (11) identification and/or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans, including strategic mergers, acquisitions or divestitures;
(12) total shareholder return; (13) debt reduction, (14) market share;
(15) entry into new markets, either geographically or by business unit;
(16) customer retention and satisfaction; (17) strategic plan development and
implementation, including turnaround plans; (18) stock price; and/or (19) funds
from operations. Any of the above goals may be determined on an absolute or
relative basis or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or a group of companies that are selected by the
Committee. The Committee shall exclude the impact of an event or occurrence
which the Committee determines should appropriately be excluded, including
without limitation (i) restructurings, discontinued operations, extraordinary
items, and other unusual or non-recurring charges, (ii) an event either not
directly related to the operations of the Company or not within the reasonable
control of the Company’s management, or (iii) a change in accounting standards
required by generally accepted accounting principles. For Awards under this
Section III intended to be “performance-based compensation,” the grant of the
Awards and the establishment of the Performance Measures shall be made during
the period required under Code section 162(m). The Committee may, in its
discretion, reduce the amount payable with respect to any Awards subject to this
Section 3.2(b), but may not exercise any discretion to increase any such amount.
No Participant shall receive any payment under the Plan that is subject to this
Section 3.2(b) unless the Committee has certified, by resolution or other
appropriate action in writing, that the Performance Measures and any other
material terms previously established by the Committee, have been satisfied.

3.3 Other Restrictions on Restricted Stock Awards. In addition to any other
restrictions set forth in the Plan, Restricted Stock Awards shall be subject to
the following:

(a) Restricted Stock Awards subject to the achievement of performance objectives
shall also be subject to a minimum vesting period of one (1) year.

(b) Restricted Stock Awards not subject to the achievement of performance
objectives shall be subject to a minimum vesting period of three (3) years;
provided that a pro-rata portion of such Awards may vest each year during the
applicable vesting period.



--------------------------------------------------------------------------------

(c) Notwithstanding 3.3(a) and (b) above, up to ten percent (10%) of the shares
of Stock available under the Plan may be granted as Restricted Stock Awards free
of any vesting requirements. Shares of Stock issued to Eligible Persons pursuant
to their election to receive shares of Stock in lieu of cash compensation shall
not count against this limit.

SECTION IV

OPERATION AND ADMINISTRATION

4.1 Effective Dates. The Plan shall be effective as of the Effective Date and
shall be unlimited in duration and, in the event of Plan termination, shall
remain in effect as long as any Awards under it are outstanding; provided,
however, that no Awards may be granted under the Plan after the tenth
anniversary of the Effective Date (except for Awards granted pursuant to
commitments entered into prior to such date).

4.2 Shares Subject to Plan. The shares of Stock for which Awards may be granted
under the Plan shall be subject to the following:

(a) The shares of Stock with respect to which Awards may be made under the Plan
shall be shares currently authorized but unissued or currently held or
subsequently acquired by the Company as treasury shares, including shares
purchased in the open market or in private transactions.

(b) Subject to the following provisions of this subsection 4.2, the maximum
number of shares of Stock that may be delivered to Participants and their
beneficiaries under the Plan shall be equal to the sum of: (i) 1,500,000 shares
of Stock; (ii) any shares of Stock available for future awards under the World
Fuel Services Corporation 2001 Omnibus Plan, as amended, the World Fuel Services
Corporation 1993 Non-Employee Directors Stock Option Plan, as amended, or any
other prior long-term incentive plan adopted by the Company (the “Prior Plans”)
as of the Effective Date; and (iii) any shares of Stock that are represented by
awards granted under this Plan or any Prior Plans which are forfeited, expire or
are canceled without delivery of shares of Stock or which result in the
forfeiture of the shares of Stock back to the Company.

(c) To the extent provided by the Committee, any Award may be settled in cash
rather than Stock. To the extent any shares of Stock covered by an Award are not
delivered to a Participant or beneficiary because the Award is forfeited or
canceled, or the shares of Stock are not delivered because the Award is settled
in cash or the shares of Stock are withheld to satisfy the applicable tax
withholding obligation, such shares shall not be deemed to have been delivered
for purposes of determining the maximum number of shares of Stock available for
delivery under the Plan.

(d) If the Exercise Price of any Option granted under the Plan or any Prior Plan
is satisfied by tendering shares of Stock to the Company (by either actual
delivery or by attestation), or the withholding of shares of Stock that
otherwise would have been delivered as a result of the exercise of the Option,
only the number of shares of Stock issued net of the shares of Stock tendered or
withheld shall be deemed delivered for purposes of determining the maximum
number of shares of Stock available for delivery under the Plan.

(e) Subject to paragraph 4.2(f), the following additional maximums are imposed
under the Plan.

(i) The maximum number of shares of Stock that may be issued as a result of the
exercise of Options intended to be Incentive Stock Options shall be 1,500,000
shares.

(ii) The maximum number of shares that may be covered by Awards granted to any
one individual pursuant to Section II (other than Awards that vest based upon
satisfaction of performance criteria measured over a period of more than one
fiscal year) shall be 300,000 shares with respect to any one fiscal-year period;
and in addition, the maximum number of shares of Stock that may be covered by
such Awards granted to any one individual pursuant to Section II that vest based
upon satisfaction of performance criteria measured over a period of more than
one fiscal year shall be 300,000 shares of



--------------------------------------------------------------------------------

Stock multiplied by the number of complete fiscal year periods (and fractions
thereof) over which the performance criteria are so measured. If an Option is in
tandem with an SAR, such that the exercise of the Option or SAR with respect to
a share of Stock cancels the tandem SAR or Option right, respectively, with
respect to such share, the tandem Option and SAR rights with respect to each
share of Stock shall be counted as covering but one share of Stock for purposes
of applying the limitations of this paragraph (ii).

(iii) The maximum number of shares of Stock that may be issued in conjunction
with Awards granted pursuant to Section III shall be 1,000,000 shares under the
Plan. Shares of Stock issued to Eligible Persons pursuant to their election to
receive shares of Stock in lieu of cash compensation shall not count against
this limit.

(iv) For Stock Unit Awards, Restricted Stock Awards, Restricted Stock Unit
Awards, Other Stock-Based Awards and Performance Share Awards that are intended
to be “performance-based compensation” (as that term is used for purposes of
Code section 162(m)), no more than 200,000 shares of Stock may be subject to
such Awards granted to any one individual with respect to any one fiscal-year
period (other than Awards that vest based upon satisfaction of performance
criteria measured over a period of more than one fiscal year period); and in
addition, the maximum number of shares of Stock that may be covered by such
Awards granted to any individual that vest based upon satisfaction of
performance criteria measured over a period of more than one fiscal year shall
be 200,000 shares of Stock multiplied by the number of completed fiscal year
periods (and fractions thereof) over which the performance criteria are so
measured. If, after shares have been earned, the delivery is deferred, any
additional shares attributable to dividends during the deferral period shall be
disregarded.

(v) For Performance Unit Awards that are intended to be “performance-based
compensation” (as that term is used for purposes of Code section 162(m)), no
more than $2,500,000 may be subject to such Awards granted to any one individual
with respect to any one fiscal-year period (other than Awards that are measured
based upon the satisfaction of performance criteria over a period of more than
one fiscal year); and in addition, the maximum value of any such Awards measured
based upon the satisfaction of performance criteria over a period of more than
one fiscal year shall be $2,500,000 multiplied by the number of completed fiscal
years, and fractions thereof, over which the performance criteria are so
measured. If, after amounts have been earned with respect to Performance Unit
Awards, the delivery of such amounts is deferred, any additional amounts
attributable to earnings during the deferral period shall be disregarded.

(vi) Substitute Awards shall not reduce the shares of Stock authorized for grant
under the Plan or authorized for grant to a Participant in any period.
Additionally, in the event that a company acquired by the Company or any
Subsidiary, or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by shareholders and not adopted in
contemplation of such acquisition or combination, the shares of stock available
for delivery pursuant to the terms of such pre-existing plan (as adjusted, to
the extent appropriate, using the exchange ratio or other adjustment or
valuation ratio or formula used in such acquisition or combination to determine
the consideration payable to the holders of common stock of the entities party
to such acquisition or combination) may be used for Awards under the Plan and
shall not reduce the shares of Stock authorized for delivery under the Plan;
provided that Awards using such available shares of Stock shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not employees, officers, or members of the board of
directors of the Company or Subsidiaries, or consultants or other persons
providing services to the Company or any Subsidiary, prior to such acquisition
or combination.

(f) In the event of a corporate transaction involving the Company (including,
without limitation, any stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares), the Committee may adjust Awards to
preserve the benefits or potential benefits of the Awards. Action by the
Committee may include:



--------------------------------------------------------------------------------

(i) adjustment of the number and kind of shares which may be delivered under the
Plan, including but not limited to, increases in the limitations set forth in
subsection (b) above and paragraphs (i) through (v) of subsection (e) above;
(ii) adjustment of the number and kind of shares subject to outstanding Awards;
(iii) adjustment of the Exercise Price of outstanding Options and SARs; and
(iv) any other adjustments that the Committee determines to be equitable.

(g) In light of the adoption of this Plan, no further awards may be made under
the Prior Plans (as defined in Section 4.2(b) hereof) after the Effective Date.

4.3 General Restrictions. Delivery of shares of Stock or other amounts under the
Plan shall be subject to the following:

(a) Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933), and the applicable requirements of
any securities exchange or similar entity.

(b) To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange.

4.4 Tax Withholding. All distributions under the Plan are subject to withholding
of all applicable taxes, and the Committee may condition the delivery of any
shares or other benefits under the Plan on satisfaction of the applicable
withholding obligations. The Committee, in its discretion, and subject to such
requirements as the Committee may impose prior to the occurrence of such
withholding, may permit such withholding obligations to be satisfied through
cash payment by the Participant, through the surrender of shares of Stock which
the Participant already owns, through the withholding of shares of Stock that
otherwise would have been delivered pursuant to the Award, or through the
surrender of shares of Stock to which the Participant is otherwise entitled
under the Plan.

4.5 Grant and Use of Awards. In the discretion of the Committee, a Participant
may be granted any Award permitted under the provisions of the Plan, and more
than one Award may be granted to a Participant. Awards may be granted as
alternatives to or replacement of awards granted or outstanding under the Plan,
or any other plan or arrangement of the Company or a Subsidiary (including a
plan or arrangement of a business or entity, all or a portion of which is
acquired by the Company or a Subsidiary). Subject to the overall limitation on
the number of shares of Stock that may be delivered under the Plan, the
Committee may use available shares of Stock as the form of payment for
compensation, grants or rights earned or due under any other compensation plans
or arrangements of the Company or a Subsidiary, including the plans and
arrangements of the Company or a Subsidiary assumed in business combinations.

4.6 Dividends and Dividend Equivalents. An Award (including without limitation
an Option or SAR Award) may provide the Participant with the right to receive
dividend payments or dividend equivalent payments with respect to Stock subject
to the Award (both before and after the Stock subject to the Award is earned,
vested, or acquired), which payments may be either made currently or credited to
an account for the Participant, and may be settled in cash or Stock, as
determined by the Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in shares of Stock, may be
subject to such conditions, restrictions and contingencies as the Committee
shall establish, including the reinvestment of such credited amounts in Stock
equivalents.

4.7 Settlement of Awards. The obligation to make payments and distributions with
respect to Awards may be satisfied through cash payments, the delivery of shares
of Stock, the granting of replacement Awards, or combination thereof as the
Committee shall determine. Satisfaction of any such obligations under an Award,
which is sometimes referred to as “settlement” of the Award, may be subject to
such conditions, restrictions and contingencies as the Committee shall
determine. The Committee may permit or require the deferral of any Award



--------------------------------------------------------------------------------

payment, subject to applicable law and such rules and procedures as the
Committee may establish, which may include provisions for the payment or
crediting of interest or dividend equivalents, and may include converting such
credits into deferred Stock equivalents. Each Subsidiary shall be liable for
payment of cash due under the Plan with respect to any Participant to the extent
that such benefits are attributable to the services rendered for that Subsidiary
by the Participant. Any disputes relating to liability of a Subsidiary for cash
payments shall be resolved by the Committee.

4.8 Transferability. Except as otherwise provided by the Committee, Awards under
the Plan are not transferable except as designated by the Participant by will or
by the laws of descent and distribution.

4.9 Form and Time of Elections. Unless otherwise specified herein, each election
required or permitted to be made by any Participant or other person entitled to
benefits under the Plan, and any permitted modification, or revocation thereof,
shall be in writing filed with the Committee or its designee at such times, in
such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the Plan, as the Committee or its designee shall require.

4.10 Agreement With Company. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee shall, in
its sole discretion, prescribe. The terms and conditions of any Award to any
Participant shall be reflected in such form of written document as is determined
by the Committee. A copy of such document shall be provided to the Participant,
and the Committee may, but need not require that the Participant sign a copy of
such document. Such document is referred to in the Plan as an “Award Agreement”
regardless of whether any Participant signature is required.

4.11 Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Subsidiary regarding the Plan shall be by resolution
of the Committee, or by action of one or more members of the Board (including a
committee of the Board) who are duly authorized to act for the Board, or (except
to the extent prohibited by applicable law or applicable rules of any securities
exchange) by one or more duly authorized officers of such company.

4.12 Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

4.13 Limitation of Implied Rights.

(a) Neither a Participant nor any other person shall, by reason of participation
in the Plan, acquire any right in or title to any assets, funds or property of
the Company or any Subsidiary whatsoever, including, without limitation, any
specific funds, assets, or other property which the Company or any Subsidiary,
in its sole discretion, may set aside in anticipation of a liability under the
Plan. A Participant shall have only a contractual right to the Stock or amounts,
if any, payable under the Plan, unsecured by any assets of the Company or any
Subsidiary, and nothing contained in the Plan shall constitute a guarantee that
the assets of the Company or any Subsidiary shall be sufficient to pay any
benefits to any person.

(b) The Plan does not constitute a contract of employment, and selection as a
Participant will not give any participating employee the right to be retained in
the employ of the Company or any Subsidiary, nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan. Except as otherwise provided in the Plan, no Award
under the Plan shall confer upon the holder thereof any rights as a shareholder
of the Company prior to the date on which the individual fulfills all conditions
for receipt of such rights.

4.14 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person acting on it considers
pertinent and reliable, and signed, made or presented by the proper party or
parties.



--------------------------------------------------------------------------------

SECTION V

CHANGE IN CONTROL AND ADJUSTMENTS IN CASE OF CERTAIN OTHER TRANSACTIONS

5.1 Change in Control. Subject to the provisions of paragraph 4.2(f) (relating
to the adjustment of shares), the Committee in its discretion may provide in the
Award Agreement relating to the applicable Award that, upon the occurrence of a
Change in Control:

(a) All outstanding Options (regardless of whether in tandem with SARs) shall
become fully exercisable.

(b) All outstanding SARs (regardless of whether in tandem with Options) shall
become fully exercisable.

(c) All Stock Units, Restricted Stock, Restricted Stock Units, Performance
Shares, and Performance Units shall become fully vested.

(d) Notwithstanding the foregoing, if in the event of a Change in Control the
successor company assumes or substitutes for an Option, SAR, Restricted Stock
Award, Restricted Stock Unit Award, Other Stock-Based Award or Performance Share
Award, then each outstanding Option, SAR, Restricted Stock Award, Restricted
Stock Unit Award, or Other Stock-Based Award or Performance Share Award that is
assumed or substituted for shall not be accelerated as described in Sections
5.1(a) (b), or (c) unless the award agreement relating to such Award expressly
states that such acceleration shall occur notwithstanding any such assumption or
substitution. For the purposes of this Section 5.1(d), an Option, SAR,
Restricted Stock Award, Restricted Stock Unit, Other Stock-Based Award or
Performance Share Award shall be considered assumed or substituted for if
following the Change in Control the Award confers the right to purchase or
receive, for each share of Stock subject to the Option, SAR, Restricted Stock
Award, Restricted Stock Unit Award or Other Stock-Based Award or Performance
Share Award immediately prior to the Change in Control, the consideration
(whether stock, cash or other securities or property) received in the
transaction constituting a Change in Control by holders of Shares for each Share
held on the effective date of such transaction (and if holders were offered a
choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding shares); provided, however, that if such
consideration received in the transaction constituting a Change in Control is
not solely common stock of the successor company or its parent or subsidiary,
the Committee may, with the consent of the successor company or its parent or
subsidiary, provide that the consideration to be received upon the exercise or
vesting of an Option, SAR, Restricted Stock Award, Restricted Stock Unit Award,
Other Stock-Based Award or Performance Share Award, for each Share subject
thereto, will be solely common stock of the successor company or its parent or
subsidiary substantially equal in fair market value to the per share
consideration received by holders of Shares in the transaction constituting a
Change in Control. The determination of such substantial equality of value of
consideration shall be made by the Committee in its sole discretion and its
determination shall be conclusive and binding.

5.2 Adjustments in Case of Certain Corporate Transactions. In the event of any
merger, consolidation or other reorganization in which the Company does not
survive, or in the event of any Change in Control, any outstanding Awards may be
dealt with in accordance with any of the following approaches, as determined by
the agreement effectuating the transaction or, if and to the extent not so
determined, as determined by the Committee: (a) the continuation of the
outstanding Awards by the Company, if the Company is a surviving corporation,
(b) the assumption or substitution for, as those terms are defined in
Section 5.1(d) hereof, the outstanding Awards by the surviving corporation or
its parent or subsidiary, (c) full exercisability or vesting and accelerated
expiration of the outstanding Awards, or (d) settlement of the value of the
outstanding Awards in cash or cash equivalents or other property followed by
cancellation of such Awards (which value, in the case of Options or SARs, shall
be measured by the amount, if any, by which the Fair Market Value of a share of
Stock exceeds the exercise price of the Option or SAR as of the effective date
of the transaction). The Committee shall give written notice of any proposed
transaction referred to in this subsection 5.2 a reasonable period of time prior
to the closing date for such transaction (which notice may be given either
before or after the approval of such



--------------------------------------------------------------------------------

transaction), in order that Participants may have a reasonable period of time
prior to the closing date of such transaction within which to exercise any
Awards that are then exercisable (including any Awards that may become
exercisable upon the closing date of such transaction). A Participant may
condition his exercise of any Awards upon the consummation of the transaction.

SECTION VI

COMMITTEE

6.1 Administration. The authority to control and manage the operation and
administration of the Plan shall be vested in the Committee in accordance with
this Section VI. The Committee shall be selected by the Board, and shall be
comprised solely of two or more members of the Board, each of whom shall be
(i) an “outside director”, within the meaning of Section 162(m) of the Code, and
(ii) “independent”, within the meaning of the rules of the New York Stock
Exchange or, if the shares of Stock are not listed for trading on the New York
Stock Exchange, under the rules of the NASDAQ Stock Market (each an “Independent
Director”). If the Committee does not exist, or for any other reason determined
by the Board, the Board may take any action under the Plan that would otherwise
be the responsibility of the Committee; provided, however, that in that event,
any such action taken by the Board shall require the approval of at least a
majority of the Independent Directors.

6.2 Powers of Committee. The Committee’s administration of the Plan shall be
subject to the following:

(a) Subject to the provisions of the Plan, the Committee will have the authority
and discretion to select from among the Eligible Persons those persons who shall
receive Awards, to determine the time or times of receipt, to determine the
types of Awards and the number of shares covered by the Awards, to establish the
terms, conditions, performance and vesting criteria, restrictions, terms of
exercise and settlement, and other provisions of such Awards, and (subject to
the restrictions imposed by Section VII) to cancel or suspend Awards.

(b) To the extent that the Committee determines that the restrictions imposed by
the Plan preclude the achievement of the material purposes of the Awards in
jurisdictions outside the United States, the Committee will have the authority
and discretion to modify those restrictions as the Committee determines to be
necessary or appropriate to conform to applicable requirements or practices of
jurisdictions outside of the United States.

(c) The Committee will have full and complete authority and discretion to
interpret the Plan, to establish, amend, and rescind any rules and regulations
relating to the Plan, to determine the terms and provisions of any Award
Agreement made pursuant to the Plan, and to make all other determinations that
may be necessary or advisable for the administration of the Plan; it being the
intention of the Plan that the Committee have the utmost authority and
discretion permitted by law in making decisions and performing its other
functions under the Plan.

(d) Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.

(e) In controlling and managing the operation and administration of the Plan,
the Committee shall take action in a manner that conforms to the articles and
by-laws of the Company, and applicable state corporate law.

(f) In no event, however, shall the Committee have the power to cancel
outstanding Options or SARs for the purpose of repricing or otherwise replacing
or re-granting such Options or SARs with an exercise price that is less than the
exercise price of the original Option or SAR.

6.3 Delegation by Committee. Except to the extent prohibited by applicable law
or the applicable rules of a securities exchange, the Committee may allocate all
or any portion of its responsibilities and powers to any one or more of its
members and may delegate all or any part of its responsibilities and powers to
any person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.



--------------------------------------------------------------------------------

6.4 Information to be Furnished to Committee. The Company and Subsidiaries shall
furnish the Committee with such data and information as it determines may be
required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment, termination of
employment, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
entitled to benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.

6.5 Limitation of Liability. The Committee, each member thereof, and any other
person acting pursuant to authority delegated by the Committee shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any officer or employee of the Company, the Company’s independent
auditors, consultants or any other agents assisting in the administration of the
Plan. Members of the Committee or any other person acting pursuant to authority
delegated by the Committee, and any officer or employee of the Company acting at
the direction or on behalf of the Committee or other delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.

6.6 Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be a party or in which he may be
involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

6.7 Code Section 409A. If and to the extent that the Committee believes that any
Awards may constitute a “nonqualified deferred compensation plan” under
Section 409A of the Code, the terms and conditions set forth in any agreement
for that Award shall be drafted in a manner that is intended to comply with, and
those provisions (and the provisions of the Plan applicable thereto) shall be
interpreted in a manner consistent with, the applicable requirements of
Section 409A of the Code.

SECTION VII

AMENDMENT AND TERMINATION

The Board may, at any time, amend or terminate the Plan, provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Participant (or, if the Participant is not then living, the
affected beneficiary), adversely affect the rights of any Participant or
beneficiary under any Award granted under the Plan prior to the date such
amendment is adopted by the Board; and further provided that adjustments
pursuant to paragraph 4.2(f) or Section 5.2 shall not be subject to the
foregoing limitations of this Section VII. Notwithstanding the foregoing,
approval of the Company’s shareholders shall be required for any amendment or
alteration of the Plan if such shareholder approval is required by any federal
or state law or regulation (including without limitation, Rule 16b-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act’) or
Section 162(m) of the Code or the rules of any securities exchange or automated
quotation system or which the shares of Stock may then be listed or quoted).
Unless otherwise determined by the Committee, any amendments to the Plan will
apply prospectively only.



--------------------------------------------------------------------------------

SECTION VIII

DEFINED TERMS

In addition to the other definitions contained herein, the following definitions
shall apply:

(a) Award. The term “Award” means any award or benefit granted under the Plan,
including, without limitation, the grant of Options, SARs, Stock Unit Awards,
Performance Share Awards, Performance Unit Awards, Restricted Stock Awards,
Restricted Stock Unit Awards and Other Stock-Based Awards.

(b) Board. The term “Board” shall have the meaning set forth in Section 1.2.

(c) Change of Control. For purposes of this Plan, a “Change of Control” means
any one of the following events:

(i) any person or “group” as defined in Section 13(d)(3) of the Exchange Act,
but excluding any employee benefit plan or plans of the Company and its
subsidiaries, becomes the beneficial owner, directly or indirectly, of twenty
percent (20%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; or

(ii) any merger, consolidation, reorganization or similar event of the Company
or any of its subsidiaries, as a result of which the holders of the voting stock
of the Company immediately prior to such merger, consolidation, reorganization
or similar event do not directly or indirectly hold at least fifty-one percent
(51%) of the aggregate voting power of the capital stock of the surviving
entity; or

(iii) the individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (the “Board” generally and as of the Effective Date the
“Incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board, or in the case of a merger or consolidation of the Company,
do not constitute or cease to constitute at least two-thirds (2/3) of the board
of directors of the surviving company (or in a case where the surviving
corporation is controlled, directly or indirectly by another corporation or
entity, do not constitute or cease to constitute at least two-thirds (2/3) of
the board of such controlling corporation or do not have or cease to have at
least two-thirds (2/3) of the voting seats on any body comparable to a board of
directors of such controlling entity, or if there is no body comparable to a
board of directors, at least two-thirds (2/3) voting control of such controlling
entity); provided that any person becoming a director (or, in the case of a
controlling non-corporate entity, obtaining a position comparable to a director
or obtaining a voting interest in such entity) subsequent to the Effective Date
whose election, or nomination for election, was approved by a vote of the
persons comprising at least two-thirds (2/3) of the Incumbent Board (other than
an election or nomination of an individual whose initial assumption of office is
in connection with an actual or threatened election contest), shall be, for
purposes of this Agreement, considered as though such person were a member of
the Incumbent Board; or

(iv) there is a liquidation or dissolution of the Company or all or
substantially all of the assets of the Company have been sold.

(d) Code. The term “Code” means the Internal Revenue Code of 1986, as amended. A
reference to any provision of the Code shall include reference to any successor
provision of the Code.

(e) Committee. The term “Committee” shall have the meaning set forth in
Section 1.2.

(f) Company. The term “Company” shall have the meaning set forth in Section 1.1.

(g) Effective Date. The term “Effective Date” means the date on which this Plan
is approved by shareholders of the Company eligible to vote in the election of
directors, by a vote sufficient to meet the requirements of Sections 162(m) (if
applicable) and 422 of the Code, Rule 16b-3 under the Exchange Act (if
applicable), applicable requirements under the rules of any securities exchange
or automated quotation system on which the Stock may be listed or quoted, and
any other laws, regulations and obligations of the Company applicable to the
Plan.



--------------------------------------------------------------------------------

(h) Eligible Person. The term “Eligible Person” means any employee, officer or
member of the board of directors of the Company or a Subsidiary, or any
consultant or other person who performs services for the Company or any
Subsidiary.

(i) Exercise Price. The term “Exercise Price” shall have the meaning set forth
in Section 2.2.

(j) Fair Market Value. For purposes of determining the “Fair Market Value” of a
share of Stock as of any date, the following rules shall apply:

(i) If the principal market for the Stock is a national securities exchange or
the NASDAQ stock market, then the “Fair Market Value” as of that date shall be
the closing sales price of the Stock on the immediately preceding trading day on
the principal exchange or market on which the Stock is then listed or admitted
to trading.

(ii) If sale prices are not available or if the principal market for the Stock
is not a national securities exchange and the Stock is not quoted on the NASDAQ
stock market, the average between the highest bid and lowest asked prices for
the Stock on such immediately preceding trading day as reported on the NASDAQ
OTC Bulletin Board Service or by the National Quotation Bureau, Incorporated or
a comparable service.

(iii) If the day is not a trading day, and as a result, paragraphs (i) and
(ii) next above are inapplicable, the Fair Market Value of the Stock shall be
determined as of the next earlier trading day. If paragraphs (i) and (ii) next
above are otherwise inapplicable, then the Fair Market Value of the Stock shall
be determined in good faith by the Committee.

(k) Incentive Stock Option. The term “Incentive Stock Option” shall have the
meaning set forth in Section 2.1(a).

(l) Independent Director. The term “Independent Director” shall have the meaning
set forth in Section 6.1.

(m) Non-Qualified Stock Option. The term “Non-Qualified Stock Option” shall have
the meaning set forth in Section 2.1(a).

(n) Option. The term “Option shall have the meaning set forth in Section 2.1(a).

(o) Other Stock-Based Award. The term “Other Stock-Based Award” shall have the
meaning set forth in Section 3.1(e).

(p) Participants. The term “Participants” shall have the meaning set forth in
Section 1.2.

(q) Performance Measure. The term “Performance Measure” shall have the meaning
set forth in Section 3.2(b).

(r) Performance Share Award. The term “Performance Share Award” shall have the
meaning set forth in Section 3.1(b).

(s) Performance Unit Award. The term “Performance Unit Award” shall have the
meaning set forth in Section 3.1(c).

(t) Plan. The term “Plan” shall have the meaning set forth in Section 1.1

(u) Restricted Stock Award. The term “Restricted Stock Award” shall have the
meaning set forth in Section 3.1(d).

(v) Restricted Stock Unit Award. The term “Restricted Stock Unit Award” shall
have the meaning set forth in Section 3.1(d).

(w) SAR. The term “SAR” shall have the meaning set forth in Section 2.1(b).

(x) Stock Appreciation Right. The term “Stock Appreciation Right” shall have the
meaning set forth in Section 2.1(b).



--------------------------------------------------------------------------------

(y) Stock Unit Award. The term “Stock Unit Award” shall have the meaning set
forth in Section 3.1(a).

(z) Subsidiary. The term “Subsidiary” means any company during any period in
which it is a “subsidiary corporation” (as that term is defined in Code section
424(f)) with respect to the Company.

(aa) Substitute Awards. The term “Substitute Awards” means Awards granted or
Stock issued by the Company in assumption of, or in substitution or exchange
for, awards previously granted, or the right or obligation to make future
awards, by a company acquired by the Company or any Subsidiary or with which the
Company or any Subsidiary combines.

(bb) Stock. The term “Stock” means shares of common stock, par value $.01 per
share, of the Company.